Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 - 15) in the reply filed on 01/16/2021 is acknowledged.
Claims 16 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/16/2021.
Claims 1 - 15 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the tube connectors of claim 10 and 2) the plane of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging device” in claims 1 & 8
“fluid delivery portion configured to deliver fluid” in claim 1
“an illumination portion…configured to illuminate” in claim 2 & 5
“a heating portion…configured to remove condensation” in claim 3 & 5
“a transmission unit” in claim 7 
“an illumination device” in claim 8
“a fluid intake and distribution sub-system” in claim 8
“heating device” in claim 8

Regarding a) the specification cites that the imaging system may include an endoscopic camera 25.  Therefore the structure determined sufficient to perform the function of imaging is a camera of functional equivalent thereof. 
Regarding b) and g) the specification cites that a fluid delivery system may comprise inner tubing 34 to transport fluid from an external source/reservoir to the distal end of the blade.  Therefore the structure determined sufficient to deliver fluid is a tube(s) or functional equivalents thereof. 
Regarding c) and d) and f) and h), the final paragraph of page 7 of the Specification states that the illumination and heat may be provided by LED’s.  Therefore the structure determined sufficient to perform the task of illumination and heating is an LED or functional equivalents thereof.
Regarding e), the final paragraph of page 6 of the Specification states that a wire cable 15 may be used to transmit images from a camera to a monitor and the final paragraph of page 9 of the Specification stats that a small transmission circuit 42 may be used to send video signals.  Therefore the structure determined sufficient to perform the function of transmitting images may be a cable or circuit or functional equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claims 9 - 11 are objected to because of the following informalities:  
Claim 9, line 3, “the fluid intake connector” should read “a fluid intake connector”.  Appropriate correction is required.
Claim 10, line 5, “a fluid output aperture” should read “the fluid output aperture”.
Claim 11, line 3, “along the base” should read “along a base”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent upon claim 3, however claim 5 recites “the illumination portion” which is introduced in claim 2 and “the heating portion” which is introduced in claim 3.  It is unclear if claim 5 should depend from claim 2 or 3 or if claim 3 should be dependent upon claim 2 to fix the antecedent basis issue. However, please note that if claim 3 is dependent from claim 2, then claim 5 would have a further problem of reciting two different devices (the illumination and the heating device) that comprise one or more LEDs. There would be an issue of two devices/portions being one LED. For purposes of examination claim 5 is interpreted as “an illumination portion” and “the heating portion”, wherein each portion may be a different LED. 
Claim 12 recites that the imaging sub-system further comprises a heating device.  However claim 12 is dependent upon claim 8 which claims an illumination device.  The Specification discloses that LEDs fulfill the dual function of heating and illumination, but that those function stem from a single device (the LEDs).  Therefore the combination of both a heating device and illumination device is confusing since both are an LED.  For purposes of examination the illumination device is interpreted to be one LED and the heating device is interpreted to be another or different LED (or functional equivalent thereof). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Newcomb et el. (US 2016/0256047 A1).

Regarding claim 1, Newcomb discloses a disposable laryngoscope (Abstract) comprising a handle portion (Fig. 1, ref. 1) and a blade portion (Fig. 1, ref. 5), the handle portion comprising: 
an internalized fluid channel configured to transport fluid to the blade portion (paragraph [0037] discloses a fluid channel ref. 23 configured to deliver the fluid, e.g. air, to the distal end of the blade, Fig. 11); and  5the blade portion comprising: 
an enclosure portion disposed along a length of the blade portion (paragraph [0027] discloses various components that may be housed within the blade portion, thus this portion is considered to be an enclosure portion); 
an aperture portion disposed near a distal end of the enclosure portion and configured to allow light to enter the enclosure portion (Fig. 7 shows an aperture portion, 
an imaging device at least partially enclosed by the enclosure portion and 10configured to capture light passing through the aperture portion (paragraph [0027] discloses a camera module ref. 6 and is shown in Fig. 7); 
a transparent aperture window portion configured to provide a transparent physical barrier disposed across the aperture portion (paragraph [0027], ref. 8, Fig. 7); and 
a fluid delivery portion configured to deliver fluid to an external surface of the transparent aperture window portion (paragraph [0037]).  

Regarding claim 2, Newcomb discloses the disposable laryngoscope of claim 1, the blade portion further comprising an illuminating portion at least partially enclosed by the enclosure portion and configured to illuminate a target area of a surface exterior to the transparent aperture window portion (paragraph [0027], ref. 7, Fig. 7).  

Regarding claim 3, Newcomb discloses the 20disposable laryngoscope of claim 1, the blade portion further comprising a heating portion at least partially enclosed by the enclosure portion and configured to remove condensation from the transparent aperture window portion (paragraph [0027], ref. 7, Fig. 7 please note that the LEDs are considered to comprise the heating portion since applicant’s admission that LEDs serve the dual purpose of illuminating and heating).  

Regarding claim 5, Newcomb discloses the 20disposable laryngoscope the disposable laryngoscope of claim 3, wherein the illuminating portion and the heating portion comprise one or more light emitting diodes (paragraph [0027] discloses a plurality of LEDs.  The illumination portion may comprise some of those LEDs while the heating portion may comprise the rest.  It is noted that by applicant’s admission, the LEDs will both illuminate and heat.).  

Regarding claim 8, Newcomb discloses a10 disposable laryngoscope system (Abstract) comprising: 
a direct laryngoscope sub-system comprising a handle assembly (Fig. 1, ref. 1) and a blade assembly (Fig. 1, ref. 5), the direct laryngoscope sub-system being configured to perform direct laryngoscopy (Abstract); 
a video laryngoscope sub-system further comprising an imaging sub-system, the 15video laryngoscope sub-system being configured to provide a visualization of a targeted inspection area (paragraph [0027] discloses a camera module ref. 6 and is shown in Fig. 7); and
a fluid intake and distribution sub-system configured to transport fluid from a fluid reservoir to a fluid output aperture disposed in the blade assembly (paragraph [0037] discloses a fluid channel ref. 23 configured to deliver the fluid, e.g. air, to the distal end of the blade, Fig. 11 from a reservoir ref. 19 to an output aperture); wherein

the imaging sub-system of the video laryngoscope sub-system comprises a windowed imaging device enclosure at least partially enclosing an imaging device and an illuminating device (Fig. 7 shows an enclosure ref. 8 partially enclosing an imaging device ref. 6 and an illumination device ref. 7); and  
25fluid dispensed by the fluid output aperture is directed towards a window of the windowed imaging device enclosure (paragraph [0037]).  

Regarding claim 9, Newcomb discloses the10 disposable laryngoscope system of claim 8, wherein the fluid intake and distribution sub-system further comprises an internalized fluid channel (Fig. 11, ref. 21) disposed in the handle 30assembly between the fluid intake connector (ref. 29) and a tube assembly (ref. 23) disposed in the blade assembly.

Regarding claim 12, Newcomb discloses the10 15disposable laryngoscope system of claim 8, the imaging sub-system further comprising a heating device at least partially enclosed in the windowed imaging device enclosure and configured to remove condensation from the window of the windowed imaging device enclosure (the LEDs are considered to be the heating device and thus are fully capable of removing condensation from the window).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et el. (US 2016/0256047 A1) in view of Pilling (US 5,402,771).

Regarding claim 4, Newcomb discloses the disposable laryngoscope of claim 1, except wherein the handle portion further comprising a posterior 25groove configured to secure an imaging device cable.  It is noted that Newcomb discloses an imaging device cable (Fig. 1, ref. 2) that exits from a posterior portion of the handle (Fig. 1).  However 

Pilling teaches an analogous laryngoscope (Abstract) comprising a handle portion (Fig. 1, refs, 14/30) having a posterior groove configured to secure a cable (Fig. 2, ref. 28, Col. 3, lines 20 - 32).  Pilling teaches that the groove supports the cable (ref. 24).  ]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Newcomb to substitute the cable opening with a posterior groove, as taught by Pilling, for the purpose of supporting the cable and since it is a simple substitution of one known element for another to obtain predictable results. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et el. (US 2016/0256047 A1) in view of Christopher (US 2001/0032646 A1).

Regarding claim 6, Newcomb discloses the disposable laryngoscope of claim 1, wherein the handle portion is configured to provide an interface (Fig. 11) between the internal fluid channel (ref. 23) and an external fluid source (outside air), but is silent regarding that the interface comprises a luer-compatible fluid intake connector.  
 
Christopher teaches a related laryngeal device (Abstract) having a proximal/handle portion (paragraph [0075]) configured to provide an interface between an internal fluid channel and an external fluid source and the interface comprises a luer-compatible fluid intake connector (paragraph [0075] discloses that air or fluid may travel .

Claims 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et el. (US 2016/0256047 A1) in view of McGrath et al. (US 2013/0060089 A1).

Regarding claim 7, Newcomb discloses the 5disposable laryngoscope of claim 1, wherein the handle portion comprises an internal fluid reservoir (Fig. 11, ref. 19) and delivery system (Fir. 11, ref. 23), a battery (paragraph [0028]), and a transmission unit for transmitting images from the imaging device to a remote receiver (paragraph [0027], ref. 2, Fig. 1).  Newcomn is silent regarding the limitation that the handle portion is releasably attached to the blade portion. 

Regarding claim 14, Newcomb discloses the10 disposable laryngoscope system of claim 8, except wherein the blade assembly and the 25handle assembly are releasably attached whereby the handle assembly may be used with a plurality of blade assemblies.  



McGrath teaches an analogous laryngoscope having a handle portion and a blade portion (paragraph [0019]), wherein the handle portion is releasably attached to the blade portion (paragraph [0019]) and wherein the blade portion may come in a plurality of different sizes (paragraph [0125]).  McGrath teaches that the by allowing the two portions to detach, the blade portion may be easier cleaned (paragraph [0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and blade portion such that the handle portion is releasably attached to the blade portion and where in the blade portion may come in a plurality of different sizes, as taught by McGrath, for the purpose of ease of cleaning and fitting and better fitting an appropriate blade portion to the specific needs of a patient. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et el. (US 2016/0256047 A1) in view of Zuo et al. (US 2021/0069438 A1).


Regarding claim 11, Newcomb discloses the10 10disposable laryngoscope system of claim 8, except wherein the fluid output aperture dispenses fluid at an acute angle and directed away from a plane extending longitudinally along the base of the window of the 

Zuo teaches a laryngeal mask with a camera and a fluid delivery system configured to clean the camera (paragraph [0044], Fig. 4), wherein an output (refs. 132, 131) of the fluid silvery system is positioned at an acute angle (ref. 132) and a vertical angle (ref. 131) and directed away from a plane extending longitudinally along the base of the camera (please see remarked Fig. 4 below).  Zuo teaches that such a configuration significantly improves the cleaning of the camera (paragraph [0044]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid output of Newcomb such that the fluid is delivered at an acute angle and a flush angle and is directed away from a plane extending longitudinally along the base of the camera, as taught by Zuo, for the purpose of significantly improving cleaning of the window.



    PNG
    media_image1.png
    605
    867
    media_image1.png
    Greyscale



. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for prior art relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TESSA M MATTHEWS/Examiner, Art Unit 3773